UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6355



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JUDLIN MORTIMER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-96-176, CA-98-7)


Submitted:   June 27, 2000                 Decided:   July 10, 2000


Before LUTTIG and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Judlin Mortimer, Appellant Pro Se.     Timika Shafeek, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Judlin Mortimer appeals the district court’s order denying his

motion for discovery.   This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (1994), and certain interlocu-

tory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ.

P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541

(1949).   The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.*      North Carolina

Ass’n of Black Lawyers v. North Carolina Bd. of Law Examiners, 538

F.2d 547, 548 (4th Cir. 1976) (same).

     Accordingly, we dismiss the appeal as interlocutory.   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




     *
       It appears that Mortimer’s motion for discovery should have
been filed by the district court in the proceeding acting on his
motion for return of property filed under Rule 41(e) of the Federal
Rules of Criminal Procedure.     This Court vacated the district
court’s order dismissing the Rule 41(e) motion and remanded for
further proceedings. See United States v. Mortimer, 1999 WL 410127
(4th Cir. June 21, 1999) (No. 99-6321) (unpublished).


                                2